Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-11, 14-15, 29-30, and 34-35 canceled
Claims 1, 12-13 and 36 amended
Claims 12-13 and 27-28 rejected
Claims  1-9, 16-26, 31-33 and 36 allowed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 and 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 which depends on claim 1, where claim 1 states “wherein the at least one organoaminosilane is tris-isopropylaminosilane”, therefore the claim restrict the organoaminosilane compounds to only “tris-isopropylaminosilane” using the term “is”. As claim 12 states “wherein the at least one organoaminosilane is BTBAS”, therefore the new organoaminosilane compound of “BTBAS” was not disclosed in claim 1, and claim 12 redefine the organoaminosilane compound to be only “BTBAS” using the term “is”.

Claim 13 which depends on claim 1, where claim 1 states “wherein the at least one organoaminosilane is tris-isopropylaminosilane”, therefore the claim restrict the organoaminosilane compounds to only “tris-isopropylaminosilane” using the term “is”. As claim 13 states “wherein the at least one organoaminosilane is DIPAS”, therefore the new organoaminosilane compound of “DIPAS” was not disclosed in claim 1, and claim 13 redefine the organoaminosilane compound to be only “DIPAS” using the term “is”.

Claim 27 which depends on claim 1, where claim 1 states “wherein the at least one organoaminosilane is tris-isopropylaminosilane”, therefore the claim restrict the organoaminosilane compounds to only “tris-isopropylaminosilane” using the term “is”. As claim 27 states “wherein the at least one organoaminosilane compound having the structure according to formula (I) a selected from the group consisting of”, therefore claim 27 does not narrow organoaminosilane compounds in claim 1, as claim 27 introduces new and undisclosed compounds. Thus broadening the scope of organoaminosilane compounds of claim 1.

Claim 28 which depends on claim 1, where claim 1 states “wherein the at least one organoaminosilane is tris-isopropylaminosilane”, therefore the claim restrict the organoaminosilane compounds to only “tris-isopropylaminosilane” using the term “is”. As claim 28 states “wherein the at least one organoaminosilane compound having the structure according to formula (I) a selected from the group consisting of”. Therefore, claim 28 does not narrow organoaminosilane compounds in claim 1, as claim 27 introduces new and undisclosed compounds. Thus, broadening the scope of organoaminosilane compounds of claim 1.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims  1-9,16-26,31-33 and 36 allowed 
The prior art of records does not disclose nor suggest the claimed invention for depositing a silicon containing film in a reactor using ethylenediamine compound with TNPAS (per claim 1) or using ethylenediamine compound with TIPAS (per claim 36), in combination with at least one additional compound selected from the group listed below,

    PNG
    media_image1.png
    689
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    752
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-9, 12-13, 16-28, 31-33 and 36 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 112D rejection are made regarding claims 12-13 and 27-28, as described above.

Moreover, regarding claims 1-9, 16-26, 31-33 and 36 are allowed claims in light of the newly amended claims 1 and 36.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718  

/DAVID P TUROCY/Primary Examiner, Art Unit 1718